DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed October 26, 2021, which amends claims 1, 4, 5, 7-9, 11, and 12, cancels claims 6, 10, and 13, and adds claim 21. Claims 1-5, 7-9, 11, 12, and 14-21 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed October 26, 2021, caused the withdrawal of the rejection of claims 1-5, 7-13, and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (WO 2014/058123) as set forth in the Office action mailed July 26, 2021.
Applicant’s amendment of the claims, filed October 26, 2021, caused the withdrawal of the rejection of claims 1-5 and 7-17 under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2007/0292715) as set forth in the Office action mailed July 26, 2021.
Applicant’s amendment of the claims, filed October 26, 2021, caused the withdrawal of the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2014/058123) as set forth in the Office action mailed July 26, 2021.
Applicant’s amendment of the claims, filed October 26, 2021, caused the withdrawal of the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-9, 11, 12, and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 11, 12, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (Chem. Asian J. 2012, 7, 133-142) (hereafter “Ku”) in view of Yoon et al. (US 2007/0292715) (hereafter “Yoon”) and Park et al. (WO 2014/058123), where Park et al. (US 2015/0200372) (hereafter “Park”) is used as the English equivalent.
Regarding claims 1-5, 7-9, 11, 12, 14-19, and 21, Ku teaches spiro host materials for phosphorescent dopants in electroluminescent devices (page 137 and 138). Ku teaches that the spiro compound can have the following structure, 
    PNG
    media_image1.png
    131
    233
    media_image1.png
    Greyscale
. This compound is the same as claimed by the applicant expect that bridgehead group is a silicon atom and not a carbon atom.
Ku does not teach where the bridgehead group is a silicon atom and not a carbon atom.
Both Yoon and Park teach electroluminescent devices that can comprise bridgehead groups (paragraph [0010] of Yoon and paragraphs [0086], [0088], and [0117] of Park). Yoon and Park teach that in the bridgehead groups that carbon atoms can be substituted with silicon atoms (paragraph [0010] of Yoon and paragraphs [0086], [0088], and [0117] of Park). Yoon and Park teach that the compounds can be used as host materials and that both the carbon and silicon containing compounds can be used for the same purpose in the device (paragraphs [0010 and [0085]-[0091] of Yoon and paragraphs [0204]-[0207], [0086], [0088], and [0117] of Park).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the carbon bridgehead group in the compounds of Ku for silicon atoms as taught by Yoon and Park. The substitution would have been one bridgehead group for another bridgehead group. By Yoon and Park teach that when the groups are substituted the compounds act in a similar manner and can be used for the same purpose (as host materials) in electroluminescent devices. One of ordinary skill in the art would expect the modified compounds of Ku to act in a similar manner as the taught compounds of Ku.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (Chem. Asian J. 2012, 7, 133-142) (hereafter “Ku”) in view of Yoon et al. (US 2007/0292715) (hereafter “Yoon”) and Park et al. (WO 2014/058123), where Park et al. (US 2015/0200372) (hereafter “Park”) is used as the English equivalent, as applied to claims 1-5, 7-9, 11, 12, 14-19, and 21 above, and further in view of Ogiwara et al. (US 2012/0248968) (hereafter “Ogiwara”).
Regarding claim 20, Park does not limit the light emitting dopant used in the device. Park teaches that the dopant can be phosphorescent or fluorescent (paragraphs [0132] and [0133]).
Park does not limit when the dopant is a TADF material.
Ogiwara teaches that TADF compounds can be more efficient than phosphorescent or fluorescent dopants (paragraph [0009]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Park, so the dopant was a TADF . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakagawa et al. (US 2014/0138670) teaches sprio containing compounds that can be used in electroluminescent device. These compounds only contain carbon atoms as the bridgehead group and does not meet the applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759